DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending where claims 1-3, 5 and 11-16 have been amended.  Claims 17-19 are withdrawn from consideration and claims 1-16 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 and § 103 rejections of the claims over US 2006/0219334 A1 to Brodt et al in view of US 2010/0150772 A1 to Siller et al have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims over US 2006/0219334 A1 to Brodt et al in view of US 2010/0150772 A1 to Siller et al and in view of “Electroplated Coatings for Friction, Lubrication, and Wear Technology” by Yelton et al have been maintained.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Instant claim 1 recites the limitation “austentitize” instead of “austenitize.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 11 recites the limitation “wherein the step "heating the blank to above AC3 in an oxygen-free heating furnace to austenitize the blank, wherein the oxygen-free heating furnace is a vacuum heating furnace and a vacuum degree of the vacuum heating furnace is 0.1-500Pa" comprises: putting the blanking blank into an oxygen-free furnace; starting vacuum pump to vacuumize the furnace to make the vacuum degree inside of the furnace 0.1-500Pa; then using nitrogen gas inflate the vacuum furnace which makes the inside of vacuum furnace to achieve one atmospheric pressure; and heating the blank to above AC3 to austenitize the blank; wherein the oxygen-free heating furnace is a vacuum heating furnace and a vacuum degree of the vacuum heating furnace is 0.1-500Pa.”  The limitation “using nitrogen gas inflate the vacuum furnace which makes the inside of vacuum furnace to achieve one atmospheric pressure” contradicts both instant claim 1 as well as instant claim 11 which requires “wherein the oxygen-free heating furnace is a vacuum heating furnace and a vacuum degree of the vacuum heating furnace is 0.1-500Pa.”  The degree of vacuum of the vacuum heating furnace cannot both be one atmosphere and 0.1-500 Pa.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219334 A1 to Brodt et al in view of US 2010/0150772 A1 to Siller et al, “Electroplated Coatings for Friction, Lubrication, and Wear Technology” by Yelton et al and the evidentiary reference “Vacuum Heat Treating Processes” by Fradette et al.

Brodt does not disclose wherein the oxygen-free heating furnace is a vacuum heating furnace and a vacuum degree of the vacuum heating furnace is 0.1-500 Pa nor does Brodt disclose that the surface treatment comprises electroplating.
Siller discloses that hot-formed products may be austenitized in vacuum in order to avoid oxidations and decarburization of the processed surface of the workpiece during austenitization (Siller, para [0063]).
Yelton discloses that electroplating has many advantages including excellent control over the coating thickness and mass of the material plated, the ability to coat complex shapes and relatively short processing times (Yelton, page 623, “Electroplating Fundamentals”).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to austenitize the workpiece of Brodt in vacuum as suggested by Siller.  The motivation for doing so would be to avoid oxidations and decarburization of the processed surface of the workpiece during austenitization (Siller, para [0063]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ electroplating as the surface treatment of Brodt in view of Siller as suggested by Yelton.  The motivation for doing so would be that electroplating has many advantages including excellent control over the coating thickness and 
Regarding the instantly claimed pressure range of 0.1-500 Pa, Fradette discloses that the normal range for vacuum heat treatment is 0.13-13 Pa (Fradette, page 182, Table 1), lying within the instantly claimed range.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the normal range of vacuum heat treatment of 0.13-13 Pa for the process of Brodt in view of Siller and Yelton, the motivation for doing so being that Brodt discloses a conventional vacuum heat treatment.
Regarding claim 2, Fradette discloses that in a normal vacuum of 0.13 Pa, the oxygen content is less than 1 ppm (Fradette, page 183, left column second full paragraph).
Regarding claim 3, the heat treatment of Brodt comprises heating the part 200 °C (within the instantly claimed range of 140-200 °C) and insulating the part at the temperature for approximately 1 hour (Brodt, para [0038]).  Although, the time range of Brodt is outside the claimed range of 10-30 minutes “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of passivation time to achieve passivation of the workpiece of Brodt in view of Siller and Yelton.
Regarding claim 4, Fradette discloses that the normal range for vacuum heat treatment is 0.13-13 Pa (Fradette, page 182, Table 1), lying within the instantly claimed range.  
Regarding claim 5, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would 
Regarding claim 6, Brodt discloses the blank in the oxygen-free heating furnace is heated to a temperature between 700 °C and 1000 °C, overlapping the instantly claimed range of 880°C-950°C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Brodt including the instantly claimed because Brodt discloses the same utility throughout the disclosed ranges.
Regarding claim 7, Brodt discloses transferring the blank after heating from the oxygen-free heating furnace to the mold using a manipulator (Brodt, para [0033]).  One of ordinary skill in the art would seek to reduce the time necessary for transferring to as little time as possible, including the instantly claimed 5-10 s, in order to expedite production rates.
Regarding claim 8, Brodt discloses that the blank in the oxygen-free heating furnace is heated to a temperature between 700 °C and 1000 °C before being quickly transferred to a hot forming tool (Brodt, para [0032-0033]), which would result in minor cooling of the material and a temperature for the blank in the mold starting to be molded would overlap the instantly claimed range of 650 °C-850 °C. 
Regarding claim 9, Brodt discloses that the mold may have a water cooling system in order to rapidly (e.g. not less than 30 °C/s) cool the blank during molding (Brody, para [0034-0035]). 
Regarding claim 10, Brodt discloses the corrosion-resistance coating layer comprises a Zn coating (Brodt, para [0039]). 
Regarding claim 11, this limitation is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, Siller discloses filling the chamber with nitrogen gas following achieving vacuum in the chamber (Siller, para [0063]).

Regarding claim 13, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of pickling time in order to improve adhesion between the base material and plating material of Brodt in view of Siller and Yelton.
Regarding claim 14, Yelton discloses strike plating the part prior to depositing a top layer (Yelton, page 626, “The Plating System”). Regarding the current density and time, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of current density and time in order to achieve a desired coating thickness of Brodt in view of Siller and Yelton.
Regarding claim 15, Yelton discloses the use of an auxiliary anode when electroplating (Yelton, page 624, “Deposit Thickness Distribution and Current Distribution”).


Regarding claim 16, Brodt discloses trimming the part after hardening (Brodt, para [0041]).
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues that Brodt discloses a passivation treatment and not a dehydrogenation treatment.  This argument is not found persuasive because Brodt discloses conducting a heat treatment at 200 °C, which is within the instantly disclosed dehydrogenation treatment temperature and thus would be expected to result in dehydrogenation of the alloy (Brodt, abstract, para [0025-0042], claim 10).
Applicant argues that Brodt discloses hot-dip galvanizing and not electroplating.  This is not found persuasive because, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Siller has been relied upon for providing a motivation to electroplate instead of hot-dip galvanize the part of Brodt.
Applicant argues that Siller cannot render the claims obvious because in the existing hot stamping industry, subsequent shot blasting is required to remove oxide scale on the product.  This is not found persuasive because neither Brodt nor Siller require shot blasting and the instant claims do not preclude shot blasting the part. 
Applicant argues that the electroplating of the instant application is different from the hot-dip galvanizing of Brodt. This is not found persuasive because, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Siller 
Applicant argues that the instant claims require an ultrasonic cleaning or weak acid cleaning before the electroplating.  This is not found persuasive because Brodt discloses conducting an ultrasonic cleaning on the part prior to conducting a surface treatment of the part (Brodt, abstract, para [0025-0042], claim 10).
Applicant argues that the cited prior art does not teach the instantly claimed vacuum degree to be set to 0.1-500 Pa, which applicant argues presents unexpected effect.  This is not found persuasive because the evidentiary reference “Vacuum Heat Treating Processes” by Fradette et al discloses that the normal range for vacuum heat treatment is 0.13-13 Pa (Fradette, page 182, Table 1), lying within the instantly claimed range.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the normal range of vacuum heat treatment of 0.13-13 Pa for the process of Brodt in view of Siller and Yelton, the motivation for doing so being that Brodt discloses a conventional vacuum heat treatment.
Applicant argues that Siller is non analogous art to the instant application and Brodt because the instant application is directed to hot stamping whereas Siller is directed to thermoforming.  This is not found persuasive because the instant application, Brodt and Siller are all directed to the field of hot forming and one of ordinary skill in the art would look to the field of hot forming when considering modifications to the process of Brodt.
Applicant argues that Brodt nor Siller discloses the oxygen content below 0.5%.  This is not found persuasive because Fradette discloses that in a normal vacuum of 0.13 Pa, the oxygen content is less than 1 ppm (Fradette, page 183, left column second full paragraph).
Applicant argues that Brodt does not disclose transferring the blank in 5-10 seconds as disclosed.  This is not found persuasive because Brodt discloses transferring the blank after heating from 
Applicant argues the cited prior art does not disclose that after vacuumizing, nitrogen can be charged again.  This argument is not found persuasive because Siller discloses filling the chamber with nitrogen gas following achieving vacuum in the chamber (Siller, para [0063]).
Applicant argues that the cited prior art does not teach the instantly claimed heating rate.  This is not found persuasive because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of heating rate of Brodt in view of Siller and Yelton in order to heat the part to the desired temperature in as small as time frame as possible to achieve faster production rates while not being so fast as to induce unwanted thermal stresses in the part. 
Applicant argues that the cited prior art does not teach the instantly claimed electroplating parameters.  This argument is not found persuasive because regarding the current density and time, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of current density and time in order to achieve a desired coating thickness of Brodt in view of Siller and Yelton.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738